Case 8:18-bk-13638-ES   Doc 56 Filed 11/07/18 Entered 11/07/18 16:01:36   Desc
                         Main Document    Page 1 of 12




                                   X
Case 8:18-bk-13638-ES   Doc 56 Filed 11/07/18 Entered 11/07/18 16:01:36   Desc
                         Main Document    Page 2 of 12

                                                               X
Case 8:18-bk-13638-ES   Doc 56 Filed 11/07/18 Entered 11/07/18 16:01:36   Desc
                         Main Document    Page 3 of 12




                                                                          X




                                                          X




   November 7, 2018
              Case 8:18-bk-13638-ES                Doc 56 FiledFORM  11/07/18
                                                                          2       Entered                11/07/18 16:01:36            Desc Page 1
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 4 RECORD
                                                                   AND DISBURSEMENTS of 12

                  Case No: 18-13638                                                           Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                    Bank Name: Texas Capital Bank
                                                                                       Account Number/CD#: ******5961 Checking Account
           Taxpayer ID No: **-***0971                                            Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 10/31/2018                                           Separate bond (if applicable): 0.00

    1             2                      3                            4                                      5                 6              7
                                                                                        Uniform
Transaction   Check or                                                                   Trans.                                           Account/ CD
   Date       [Refer#]      Paid To / Received From       Description of Transaction     Code          Deposits($)     Disbursements($)    Balance($)
              Case 8:18-bk-13638-ES                Doc 56 FiledFORM  11/07/18
                                                                          2       Entered                   11/07/18 16:01:36                   Desc Page 2
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 5 RECORD
                                                                   AND DISBURSEMENTS of 12

                  Case No: 18-13638                                                               Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                        Bank Name: Texas Capital Bank
                                                                                           Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                               Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 10/31/2018                                              Separate bond (if applicable): 0.00

    1             2                      3                             4                                        5                  6                  7
                                                                                           Uniform
Transaction   Check or                                                                      Trans.                                                Account/ CD
   Date       [Refer#]      Paid To / Received From       Description of Transaction        Code          Deposits($)     Disbursements($)         Balance($)
10/15/2018                 Investors' Property Services Turnover rents collected           1121-000          150,000.00                             150,000.00
                           Space Rent Deposit Account

10/16/2018     52001       Norwalk La Mirada             Invoice 281184BOB                 2690-000                               15,058.38         134,941.62
                           Plumbing Heating Co., Inc.    10/11/18
                           11661 Firestone Blvd          Emergency water line repairs
                           Norwalk,CA 90650

10/24/2018     52002       AT&T                          Account #139906579                2690-000                                     50.00       134,891.62
                                                         Internet service

10/24/2018     52003       City of Long Beach            Account # 4436497548;             2690-000                               10,460.86         124,430.76
                           Utility Customer Service      Water/Gas/Sewer
                           333 West Ocean Blvd           LP Friendly Village MHP
                                                         Associates, 5400 Paramount
                           Long Beach,CA 90802-4664
                                                         Blvd
                                                         8/24 to 9/25

10/24/2018     52004       Republic Services #902        Account # 3-0902-0079807          2690-000                                8,083.49         116,347.27
                           PO Box 78829                  Past due $4,039.47
                           Phoenix,AZ 85062-8829         Current $4,044.02 -


10/24/2018     52005       Southern California Edison    Customer Account #2-36-329-       2690-000                                4,942.87         111,404.40
                           PO Box 600                    6179
                           Rosemead,CA 91771-0001        Service Account 3-041-5747-
                                                         61; 5400 N Paramount, LB
                                                         9/17 to 10/16/18

10/24/2018     52006       24 Hour Fire Protection, Inc. Invoice 3928263                   2690-000                                    457.12       110,947.28
                           3840 Oceanic Dr., Suite 512
                           Oceanside,CA 92056

10/24/2018     52007       5 Star Sweeping               Invoice 13505                     2690-000                                    390.00       110,557.28
                           330 N. Palm Street, Suite B   October sweeping
                           Brea,CA 9821

10/24/2018     52008       Los Angeles County Tax        Space 118 - park owned            2690-000                                    155.55       110,401.73
                           Collector                     Assessor's ID No.: 8950-623-
                           PO Box 54018                  118
                                                         7/1/18 to 6/30/19
                           Los Angeles,CA 90054-0018

10/24/2018     52009       Investors' Property Services Reimburse manager,                 3992-000                                1,956.00         108,445.73
                           26020 Acero, Ste 200         maintenance staff wages
                           Mission Viejo,CA 92691

10/24/2018     52010       Investors' Property Services Reimburse out of pocket costs      3992-000                                3,164.86         105,280.87
                           26020 Acero, Ste 200         for emergency water leak
                           Mission Viejo,CA 92691       Invoices 22771, 22772, 22774


10/24/2018     52011       Investors' Property Services Reimburse out of pocket costs      3992-000                                    731.80       104,549.07
                           26020 Acero, Ste 200         for tenant meeting
                           Mission Viejo,CA 92691       Invoices 22773, 22776


                                                                                        Page Subtotals       150,000.00           45,450.93
              Case 8:18-bk-13638-ES                Doc 56 FiledFORM  11/07/18
                                                                          2       Entered                   11/07/18 16:01:36                   Desc Page 3
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 6 RECORD
                                                                   AND DISBURSEMENTS of 12

                  Case No: 18-13638                                                              Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                       Bank Name: Texas Capital Bank
                                                                                          Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                               Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 10/31/2018                                              Separate bond (if applicable): 0.00

    1             2                      3                             4                                        5                  6                  7
                                                                                           Uniform
Transaction    Check or                                                                     Trans.                                                Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction        Code          Deposits($)       Disbursements($)       Balance($)
10/24/2018      52012      Investors' Property Services Reimburse petty cash               3992-000                                    500.00       104,049.07
                           26020 Acero, Ste 200         Invoice 22775
                           Mission Viejo,CA 92691

10/24/2018      52013      IMA, Inc.                   Invoice 1177538 - additional        2690-000                                    500.00       103,549.07
                           1705 17th Street, Suite 100 premium to add Trustee as
                           Denver,CO 80202             named insured
                                                         Policy ERADWKL14

10/31/2018      52014      Norwalk La Mirada             Invoice 284724Mario               2690-000                                    315.00       103,234.07
                           Plumbing Heating Co., Inc.    10/15/18
                           11661 Firestone Blvd          Space 14
                           Norwalk,CA 90650

10/31/2018      52015      Norwalk La Mirada             Invoice 284979GABRI               2690-000                                    195.00       103,039.07
                           Plumbing Heating Co., Inc.    Space 52
                           11661 Firestone Blvd
                           Norwalk,CA 90650

10/31/2018      52016      ResMan, LLC                   Invoice RINV-00043187             2690-000                                     75.85       102,963.22
                           PO Box 4687                   Monthly software service
                           Logan,UT 84323

10/31/2018      52017      Handyman Mobile Home          Invoice 10-12-18                  2690-000                                    600.00       102,363.22
                           Service                       Space 162
                           8903 Hewitt Place #3
                           Garden Grove,CA 92844

                                                                                       Page Subtotals                0.00          2,185.85


                                                           COLUMN TOTALS                                       150,000.00         47,636.78
                                                                    Less: Bank Transfer/CD's                          0.00               0.00
                                                           SUBTOTALS                                           150,000.00         47,636.78

                                                                  Less: Payments to Debtors                                              0.00
                                                           Net                                                 150,000.00         47,636.78

                                                                 TOTAL-ALL ACCOUNTS                           NET                 NET             ACCOUNT
                                                                                                            DEPOSITS         DISBURSEMENT         BALANCE
        All Accounts Gross Receipts:            150,000.00
                                                                 ******5979 Operating Account                 150,000.00          47,636.78
 All Accounts Gross Disbursements:               47,636.78
                  All Accounts Net:             102,363.22       NetTotals                                    150,000.00          47,636.78         102,363.22
                    Case 8:18-bk-13638-ES                         Doc 56 Filed 11/07/18 Entered 11/07/18 16:01:36 Desc
                                                                                                             Business Statement
                                                                   Main Document    Page 7 of 12                                                               Account Number:

                                                                                                                                                                          7740
                      P.O. Box 1800
                      Saint Paul, Minnesota   55101-0800                                                                                                      Statement Period:

                      8823        TRN                      6480   S                Y         ST01                                                                 Oct 11, 2018

                                                                                                                                                                        through

                                                                                                                                                                  Oct 31, 2018
                                                                                                                     1010101010101010101010
                                                                                                                     1010001101010000001111
                                                                                                                     1010001000001001001010
                                                                                                                     1001110101000001001011
                                                                                                                     1101110000100100110100
                                                                                                                     1100110011000001010101
                                                                                                                     1001110110010110001110
                                                                                                                     1001100100011001000011
                                                                                                                     1100001010000111010000
                                                                                                                     1101000001110001101111
                                                                                                                     1000110110111100101110
                                                                                                                     1100010100011111000101
                                                                                                                     1010011001001010001000
                                                                                                                     1000010100010000010011
                                                                                                                     1010111000111010111110
                                                                                                                     1011011001010101110101
                                                                                                                                                                    Page 1 of 2
                                                                                                                     1001111011000000010000
                                                                                                                     1100110000011101101011
                                                                                                                     1111111001011000101010
                                                                                                                     1111001101101111000001
                                                                                                                     1110100100100011111010
                                                                                                                     1111111111111111111111

                       DFATDDTATATFTFDFADFFTDFDADFAAFFATDFAFDFFDTTDFFDTATDFTFATTATTAAFAD

                       000026639 01      SP



                       R & K INTERESTS INC
                                                    106481781316855 S

                       FRIENDLY VILLAGE MHP ASSOCIATES LP                                                       %                                         To Contact U.S. Bank


                       DBA INVESTORS PROPERTY SERVICES AS AGENT
                                                                                                                Commercial Customer

                       OPERATING TRUST ACCOUNT                                                                  Service:                                        1-800-400-4886
                       26020 ACERO STE 200

                       MISSION VIEJO CA           92691-6722

                                                                                                                U.S. Bank accepts Relay Calls


                                                                                                                Internet:                                          usbank.com




NEWS FOR YOU

           Recognize your employees for a job well done with a U.S. Bank Rewards Visa® Card. Easy online ordering at

           usbankrewardsconnect.com.




INFORMATION YOU SHOULD KNOW

           Effective November 12th, 2018 the "Your Deposit Account Agreement" booklet will include a number of updates and may

           affect your rights. Starting November 12th, to download a copy of the revised booklet, log in to this secure website:

           usbank.com/tmtermsandconditions using access code:                              terms2018. You may also call your customer service team at the

           phone number listed at the top of this statement to obtain a copy. The main updates that were made to                                "Your Deposit Account

           Agreement" booklet sections, and sub sections include:

                ·     Under sub section Consumer Overdraft Protection - additional language on overdraft protection advancement.

                ·     Under sub section Business Banking Overdraft Protection - additional language on overdraft protection advancement.

                ·     Removal of sub section Returns at Merchants and the daily limit.

                ·     Update to the hours of operation for the U.S Bank Business Service Center.



           Updates to Online and Mobile Financial Services Agreement

           Review the changes being made by clicking on the banner on your My Accounts page in Online Banking to learn more.




ANALYZED CHECKING                                                                                                                                               Member FDIC

U.S. Bank National Association                                                                                                                Account Number             -7740

Account Summary

                                        # Items

Beginning Balance on Oct 11                            $                          0.00

Customer Deposits                             1                          170,010.59

Other Deposits                                3                             4,167.38

Other Withdrawals                             1                          150,000.00-


        Ending Balance on          Oct 31, 2018        $                   24,177.97



Customer Deposits
Number              Date            Ref Number                                Amount

                    Oct 11          8956013586                           170,010.59


                                                                                                       Total Customer Deposits                        $           170,010.59


Other Deposits
Date       Description of Transaction                                                                                      Ref Number                                 Amount

Oct 11     Proof Correction Credit                                                                                         8956013587                 $              1,358.52

Oct 25     Electronic Deposit                               From Friendly Village                                                                                    1,394.53

               REF=182980014967510N00                             9000456377Settlement00

Oct 31     Electronic Deposit                               From Friendly Village                                                                                    1,414.33

               REF=183040093772850N00                             9000456377Settlement000


                                                                                                            Total Other Deposits                      $              4,167.38
                     Case 8:18-bk-13638-ES                          Doc 56 Filed 11/07/18 Entered 11/07/18 16:01:36 Desc
                                                                          BALANCE YOUR ACCOUNT

                                                                       To keep
                                                                     Main      track of all your transactions,
                                                                           Document               Page 8 of    you12
                                                                                                                   should balance your account every month. Please
                                                                          examine this statement immediately. We will assume that the balance and transactions shown are
                                                                          correct unless you notify us of an error.

Outstanding Deposits

DATE                              AMOUNT                                  1.   List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                               the left. Record the total.

                                                                          2.   Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                               and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                             $                                            should be recorded in the Outstanding Withdrawals section at the left. Record the total.

                                                                          3.   Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals

DATE                              AMOUNT                                  4.   Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________

                                                                          5.   Total lines 3 and 4.                                                                           $_____________

                                                                          6.   Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________

                                                                          7.   Subtract line 6 from line 5. This is your balance.                                             $_____________

                                                                          8.   Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                               debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                               register.

                                                                          9.   Enter in your register and add to your register balance any deposits or other credits (including
                                                                               interest, if any) that appear in your statement but have not been recorded in your register.

                                                                          10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                              match, review and check all figures used, and check the addition and subtraction in your register.
                                                                              If necessary, review and balance your statement from the previous month.
TOTAL                             $



IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS

In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you

the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN

55164-9505.

·   Tell us your name and account number.

·   Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.

·   Tell us the dollar amount of the suspected error.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to

investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,

we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If

we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.

    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.


IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the

rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time.             If you think this statement is wrong, please telephone us at the number

listed on the front of this statement immediately.


CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE

What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:

U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.

In your letter, give us the following information:

·   Account information: Your name and account number.

·   Dollar Amount: The dollar amount of the suspected error.

·   Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement.

You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the following are true:

·   We cannot try to collect the amount in question, or report you as delinquent on that amount.

·   The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to

    pay the amount in question or any interest or other fees related to that amount.

·   While you do not have to pay the amount in question, you are responsible for the remainder of your balance.

·   We can apply any unpaid amount against your credit limit.

Reserve Line Balance Computation Method:             To determine your Balance Subject to Interest Rate , use the dates and balances provided in the Reserve Line Balance Summary section.

The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the

Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing

days in the cycle. This is your Balance Subject to Interest Rate .    Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST

CHARGE*** begins from the date of each advance.


REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.


CONSUMER REPORT DISPUTES
We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a

result, this may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling

844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,

address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of

identity theft), if applicable.




Member FDIC
                  Case 8:18-bk-13638-ES           Doc 56 Filed 11/07/18 Entered 11/07/18 16:01:36 Desc
                                              FRIENDLY VILLAGE MHP ASSOCIATES LP             Business Statement
                                                   Main Document
                                              R & K INTERESTS INC
                                                                    Page 9 of 12
                                                                                                                                    Account Number:
                                              DBA INVESTORS PROPERTY SERVICES AS AGENT
                                                                                                                                                   7740
                                              OPERATING TRUST ACCOUNT

                                              26020 ACERO STE 200

                                              MISSION VIEJO CA   92691-6722                                                         Statement Period:

                                                                                                                                        Oct 11, 2018

                                                                                                                                                through
                                                                                           1010101010101010101010
                                                                                           1010001101010100010111
                                                                                           1010001000001001001010
                                                                                           1001110101001011011011
                                                                                           1101110000100100110000
                                                                                           1100110100000001000011
                                                                                           1001110110010110010110
                                                                                           1001100100011001000011
                                                                                           1100001010000101110000
                                                                                                                                        Oct 31, 2018
                                                                                           1101000001110011001111
                                                                                           1000110110110100000010
                                                                                           1100010100011101110001
                                                                                           1010011001000001111000
                                                                                           1000010100011000001001
                                                                                           1010111000000011100100
                                                                                           1011011000001010101101
                                                                                           1001110101101001111000
                                                                                           1100110101001111111011
                                                                                           1111100101010100100110
                                                                                           1111001100000101010001
                                                                                           1110000100101101111010
                                                                                           1111111111111111111111

                                                                                                                                             Page 2 of 2



ANALYZED CHECKING                                                                                                                 (CONTINUED)
U.S. Bank National Association                                                                                      Account Number 1-575-2108-7740

Other Withdrawals

Date       Description of Transaction                                                            Ref Number                                   Amount

Oct 15     Wire Debit REF004582               TEXAS CAP DALLAS        181015050065                                           $          150,000.00-

               BNF=RICHARD MARSHACK,              TRUSTEE FOR THE BANKRUPTC


                                                                                Total Other Withdrawals                      $          150,000.00-


Balance Summary

Date                         Ending Balance   Date                    Ending Balance      Date                             Ending Balance

Oct 11                           171,369.11   Oct 25                      22,763.64       Oct 31                                 24,177.97

Oct 15                            21,369.11


    Balances only appear for days reflecting change.
Case 8:18-bk-13638-ES   Doc 56 Filed 11/07/18 Entered 11/07/18 16:01:36   Desc
                        Main Document    Page 10 of 12




                             This page intentionally left blank
            Case 8:18-bk-13638-ES                  Doc 56 Filed 11/07/18 Entered 11/07/18 16:01:36                                     Desc
                                                   Main Document    Page 11 of 12


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S MONTHLY OPERATNG
REPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
November 7, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On November 7, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

FRIENDLY VILLAGE MHP ASSOCIATES LP
320 NORTH PARK VISTA STREET
ATTENTION : OFFICE
ANAHEIM, CA 92806-3722
                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 7, 2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

COURTESY COPIES VIA EMAIL
Robert Warren
Investors’ Property Services
Robert.warren@investorshq.com
                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  November 7, 2018                Pamela Kraus                                                   /s/ Pamela Kraus
  Date                       Printed Name                                                        Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
            Case 8:18-bk-13638-ES                  Doc 56 Filed 11/07/18 Entered 11/07/18 16:01:36                                     Desc
                                                   Main Document    Page 12 of 12

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

       Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
       Ben G Gage bgage@cookseylaw.com, sith@ecf.courtdrive.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Jeffrey S Kaufman JSKaufman@wolfewyman.com, hlforeman@wolfewyman.com,kabeall@wolfewyman.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
       Kristine A Thagard kthagard@marshackhays.com, 8649808420@filings.docketbird.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
